The Court granted the motion, holding that under the judiciary act the poundage of the referee was limited to ten dollars, and was not increased by the act of 1876 amending section 309 of the Code.
That this amendment did not gwe the right to such fees or poundage, but was merely a limitation of the fees or poundage allowable, the right thereto being dependent upon other statutory provisions.
That if, as claimed by the counsel for the referee, the seventy-seventh section of the judiciary act was repealed, the referee was remitted to the three dollars per day under the general rule as to referees’ fees.
Motion granted.